 

Exhibit 10.4

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT (this
“Assignment”) is executed as of February 4, 2015 (the “Effective Date”), by and
between Lightstone Acquisitions V LLC, a Delaware limited liability company
(“Assignor”), and LVP HMI Des Moines LLC, a Delaware limited liability company
(“Assignee”).

 

WITNESSETH:

 

WHEREAS, OCI Properties III, LLC, a Minnesota limited liability company
(“Seller”), Assignor and Brager Family Partnership, LLP (“Ground Lessor”) are
parties to that certain Purchase and Sale Agreement dated as of October 13,
2014, as amended by the First Amendment to Purchase and Sale Agreement dated as
of November 28, 2014, the Second Amendment to Purchase and Sale Agreement dated
as of December 5, 2014, the Third Amendment to Purchase and Sale Agreement dated
as of December 11, 2014, the Fourth Amendment to Purchase and Sale Agreement
dated as of January 19, 2015 and the Fifth Amendment to Purchase and Sale
Agreement dated as of January 29, 2015 (collectively, “Agreement”), pursuant to
which Seller and Ground Lessor have agreed to sell and Assignor has agreed to
purchase the Hampton Inn Des Moines Airport located at 5001 Fleur Drive, Des
Moines, Iowa; and

 

WHEREAS, Assignor desires to assign to Assignee(which is an Affiliate (as
defined in the Agreement) of Assignor) all of its right, title and interest in
and to the Agreement and Assignee desires to accept all of Assignor’s right,
title and interest in and to the Agreement and assume Assignor’s obligations
under the Agreement.

 

NOW THEREFORE, in consideration of the above recitals incorporated herein and
the mutual promises and covenants contained herein and other good and valuable
consideration, the receipt of which is hereby acknowledged, and intending to be
legally bound hereby, Assignor and Assignee agree as follows:

 

1.          Assignment and Assumption of Agreement. Pursuant to Section 15.3 of
the Agreement, Assignor hereby assigns, transfers and conveys to Assignee all of
Assignor’s right, title, interest in, and delegates to Assignee all of
Assignor’s duties, undertakings, agreements, obligations and covenants under,
the Agreement, and Assignee hereby accepts such assignment, transfer and
conveyance of the Agreement, and hereby assumes and agrees to be bound by and to
perform and observe all of the duties, undertakings, agreements, obligations and
covenants under the Agreement that are to be performed by Assignor thereunder in
accordance with the terms of the Agreement, including without limitation,
obligations that may arise due to conditions existing prior to the Effective
Date.

 

2.          Representations and Warranties. Assignor represents and warrants to
Assignee that Assignor has full power, authority and right to execute and
deliver this Assignment. Assignee represents and warrants to Assignor that
Assignee has full power, authority and right to execute and deliver this
Assignment.

 

 

 

 

3.          Reliance. This Assignment may be relied upon as conclusive proof
that the Agreement has been assigned to Assignee.

 

4.          Further Assurances. Assignor and Assignee each covenants and agrees
to hereafter execute and acknowledge any and all agreements, contracts, leases,
licenses, applications, verifications and such other additional instruments and
documents as may be reasonably requested by the other party hereto in
furtherance of this Assignment or to carry out the intent hereof.

 

5.          Successors and Assigns. This Assignment shall be binding upon and
inure to the benefit of the successors and assigns of Assignor and Assignee.

 

6.          Counterparts. This Assignment may be executed in one or
counterparts, and by facsimile signature, each of which shall be deemed an
original and all of which, taken together, shall be construed as a single
instrument.

 

[Signatures appear on following pages]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above set forth.

 

  ASSIGNOR:       LIGHTSTONE ACQUISITIONS V   LLC, a Delaware limited liability
company       By: /s/ Joseph E. Teichman     Joseph E. Teichman, Executive Vice
    President, General Counsel and     Secretary       ASSIGNEE:       LVP HMI
DES MOINES LLC, a   Delaware limited liability company       By: /s/ Joseph E.
Teichman     Joseph E. Teichman, Executive Vice     President, General Counsel
and     Secretary

 

 

